Exhibit 10.2

DCT INDUSTRIAL TRUST, INC.

2006 INCENTIVE COMPENSATION PLAN

1. Purpose of the Plan

The purpose of the Plan is to enable the Committee to establish performance
goals for officers and other key employees of DCT Industrial Trust Inc. (f/k/a
Dividend Capital Trust Inc.) and its subsidiaries, to determine bonuses which
will be awarded to selected officers and other key employees on the basis of
performance goals established for them and to ensure that bonus payments are in
accordance with the arrangements established by the Committee.

2. Definitions

As used in this Plan, the following definitions apply:

(a) “Bonus” means the bonus to which an Eligible Person is entitled under a
bonus arrangement established by the Committee under the Plan.

(b) “Bonus Formula” means the formula for calculating an Eligible Person’s Bonus
on the basis of, a performance goal established under the Plan or otherwise.

(c) “Committee” means the Compensation Committee of the Company’s Board of
Directors or a subcommittee of such Compensation Committee consisting solely of
at least two Outside Directors; provided that no action taken by the Committee
(including, without limitation, grants) shall be invalidated because any or all
of the members of the Committee fails to satisfy the Outside Director
requirement.

(d) “Company” means DCT Industrial Trust Inc. (f/k/a Dividend Capital Trust
Inc.), a Maryland corporation.

(e) “Contribution Agreement” means the Contribution Agreement among DCT
Industrial Trust Inc., Dividend Capital Operating Partnership, LP, and Dividend
Capital Advisors Group LLC, dated as of July 21, 2006.

(f) “EBITDA” means earnings before interest, taxes, depreciation and
amortization.

(g) “Eligible Person” means (i) an employee of a Participating Company or (ii) a
joint venture affiliate of the Company or other entities designated in the
discretion of the Committee, or employees of the foregoing. In the case of
grants directly or indirectly to employees of entities described in clause
(ii) of the foregoing sentence, the Committee may make arrangements with such
entities in its discretion, in light of tax and other considerations.

(h) “Outside Director” means a director of the Company who qualifies as an
independent director for the purposes of Section 162(m) of the Internal Revenue
Code of 1986, as amended.

(i) “Participating Company” means the Company and any corporation, partnership
or other entity of which at least 50% of the economic interest in the equity or
voting power is owned (directly or indirectly) by the Company. In the event the
Company becomes a subsidiary of another company (directly or indirectly), the
provisions hereof applicable to a Participating Company shall, unless otherwise
determined by the Committee, also be applicable to such parent company.

(j) “Plan” means this DCT Industrial Trust, Inc. 2006 Incentive Compensation
Plan.



--------------------------------------------------------------------------------

3. Authority to Establish Performance Goals and Bonuses

(a) The Committee will have the authority to establish for any Eligible Person
who is an officer, or who the Committee determines to be a key employee, of the
Company or any subsidiary a performance goal, and a Bonus Formula related to
that performance goal, for any fiscal year of the Company, or for a period which
is shorter or longer than a single fiscal year. A Bonus Formula may be based
upon the extent of achievement of specified levels of one or more of the
business criteria specified on Exhibit A hereto. Performance goals may be
absolute amounts or percentages of amounts or may be relative to the performance
of other companies or of indexes, and may be on an aggregate, per-share or other
similar basis. The Bonus Formula shall be established in writing by the
Committee (i) before the commencement of the period of service to which the
Bonus Formula relates, or (ii) not later than 90 days after the commencement of
the period of service to which the Bonus Formula relates (provided that the
outcome is substantially uncertain at the time the Committee actually
establishes the Bonus Formula, and provided, further, that the Bonus Formula is
not established after 25% or more of the period of service (as determined in
good faith at the time the Bonus Formula is established) has elapsed).
Notwithstanding the foregoing, in the case of any Bonus for which an exception
from the limitations of Section 162(m) is not being sought, the Committee may
grant such Bonus on bases other than as contemplated above; it being understood
that the Committee can grant two Bonuses to any one Eligible Person (i.e., a
Bonus for which such an exception is sought, and a separate Bonus for which such
an exception is not sought).

(b) The Committee may determine the Bonus Formula which will determine the Bonus
an Eligible Person will receive with regard to a fiscal year or other period.
The maximum Bonus for any Eligible Person for each fiscal year (or portion
thereof) of the applicable performance period shall be $2,000,000; provided that
in no event shall any particular Bonus be more than $10,000,000 in total. If
multiple Bonuses in any particular year are granted to any particular
individual, then the Bonuses will not be more than $12,000,000 in total.
Notwithstanding any other provision hereof, the Committee may, at any time at or
before the time at which it issues a certification in respect of an Eligible
Person’s Bonus as contemplated by Section 4, provide in its discretion (which,
for the avoidance of doubt, need not be exercised uniformly) for the elimination
or reduction of the amount payable as the Bonus to that particular Eligible
Person (and the reduced amount (or zero dollars, in the case of an elimination)
shall thereupon be the amount of the Eligible Person’s Bonus for purposes of the
provisions of the Plan other than this sentence).

(c) When the Committee establishes a performance goal and Bonus Formula for an
Eligible Person, the Committee may provide (i) that the resulting Bonus will be
paid in a single lump sum or that the resulting Bonus will be paid over a period
of years, with or without interest on deferred payments, and (ii) if a Bonus is
to be paid over a period of years, whether the right to the unpaid portion of
the Bonus will be forfeited if the Eligible Person ceases to be employed by the
Company before the bonus is paid in full.

(d) The Committee, in its discretion, may delegate to the Chief Executive
Officer of the Company or his or her delegate, all or part of the Committee’s
authority and duties with respect to awards (where relief from the limitations
of Section 162(m) of the Code is not sought). Any such delegation by the
Committee may, in the sole discretion of the Committee, include a limitation as
to the amount of awards that may be awarded during the period of the delegation
and may contain guidelines as to the determination of the option exercise price,
or price of other awards and the vesting criteria. The Committee may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Committee’s delegate that were consistent with the
terms of the Plan.

(e) The Committee may determine that Bonuses shall be paid in cash or stock (or
other equity-based grants), or a combination of cash and stock. The Committee
may provide that any such stock or grants be made under the Company’s 2006
Long-Term Incentive Compensation Plan (the “LTIP”) or any other equity-based
plan or program of the Company and, notwithstanding any provision of the Plan to
the contrary, in the case of any such grant, the grant shall be governed in all
respects by the LTIP or such other plan or program of the Company.

 

2



--------------------------------------------------------------------------------

4. Review of Payment of Bonuses

Promptly after the end of each fiscal year of the Company, the management of the
Company will present to the Committee a list showing with regard to each
Eligible Person who has become entitled to a Bonus with regard to that fiscal
year (i) the Eligible Person’s performance goal or Bonus Formula with regard to
that fiscal year, (ii) the extent to which the performance goal was achieved or
exceeded, or other applicable information relating to the performance goal or
otherwise applicable to the Eligible Person’s Bonus Formula, and (iii) the Bonus
to which the Eligible Person is entitled with regard to the fiscal year. No
Bonus may be paid to an Eligible Person with regard to a fiscal year until the
Committee certifies that the Bonus with regard to that Eligible Person shown on
the list (or on an amended list) is correct based upon the performance goal and
the Bonus Formula established for the Eligible Person with regard to the fiscal
year.

5. Administration of the Plan

(a) The Plan will be administered by the Committee.

(b) The Committee will have full power to construe, interpret and administer the
Plan and to establish and change the rules and regulations for its
administration. Any interpretation by the Committee of the Plan or of any
performance goal or Bonus Formula established for an Eligible Person under the
Plan, and any determination of the Committee regarding the Bonus to which any
Eligible Person is entitled, will bind the Company and all Eligible Persons who
are affected by it.

(c) The Committee will have total discretion to determine whether performance
goals and Bonus Formulae are to be established under the Plan for particular
Eligible Persons. The Committee will not be required to establish similar
performance goals or similar Bonus Formulae for Eligible Persons who hold
similar positions.

(d) The obligations of the Company hereunder are unsecured and constitute a mere
promise by the Company to make payments in the future. To the extent that
Eligible Persons acquire a right to receive payments from the Company hereunder,
such right shall be no greater than the right of any general unsecured creditor
of the Company. The obligations under the Plan are not intended to be funded
obligations for tax purposes and shall be construed consistently with this
intent. Any payments under the Plan shall be made out of the general assets of
the Company. The Plan does not give rise to a fiduciary relationship between the
Board or Committee, on the one hand, and Eligible Persons, their beneficiaries
or any other persons, on the other.

6. No Rights to Continued Employment

Nothing in the Plan or in the establishment of any performance goal or Bonus
Formula, and no award of any Bonus which is payable immediately or in the future
(whether or not future payments may be forfeited), will give any officer or
employee of any Participating Company a right to continue to be an officer or
employee of a Participating Company or in any other way affect the right of the
Participating Companies to terminate the officer position or employment of any
officer or employee at any time.

7. Effective Date

This Plan is effective as of the date of closing of the transaction contemplated
by the Contribution Agreement, provided that the stockholders of the Company
approve the Plan at the first annual meeting of stockholders held after that
date. Performance goals and Bonus Formulae may be established prior to the time
the stockholders of the Company approve this Plan. However, no Bonuses will be
paid under this Plan unless it is approved by the stockholders of the Company.

 

3



--------------------------------------------------------------------------------

8. Amendments of the Plan

The Committee may, with the approval of the Board of Directors of the Company,
amend the Plan at any time, except that no amendment to the Plan will be
effective if it materially changes any of the criteria on which Bonuses may be
based, alters the maximum Bonus which may be paid to an Eligible Person with
regard to a fiscal year or other period, or otherwise materially changes the
Plan, unless the amendment is approved by the stockholders of the Company. No
amendment to the Plan may change any performance goal or Bonus Formula which has
been established for an Eligible Person, or affect any Eligible Person’s right
to receive a Bonus which has been earned as a result of a performance goal or
Bonus Formula established for the Eligible Person, before the amendment, unless
the Eligible Person consents to the change.

9. Exculpation and Indemnification.

The Company shall indemnify and hold harmless the members of the Board and the
members of the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission to act in
connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, if such person acts in good faith and in a manner
that he or she reasonably believes to be in, or not opposed to, the best
interests of the Company, to the maximum extent permitted by law.

10. Termination of the Plan

The Plan may be terminated at any time by the Committee, with the approval of
the Board of Directors of the Company. However, termination of the Plan will not
affect any performance goal or Bonus Formula which has been established before
the Plan is terminated or the right of any Eligible Person to receive payments
of a Bonus which the Eligible Person earned before the Plan is terminated.

*    *    *

As approved by the Committee on             .

 

4



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE CRITERIA

Performance-based awards intended to qualify as “performance based” compensation
under Section 162(m) of the Code, may be payable upon the attainment of
objective performance goals that are established by the Committee and relate to
one or more Performance Criteria, in each case on a specified date or over any
period, up to 10 years, as determined by the Committee. Performance Criteria may
(but need not) be based on the achievement of the specified levels of
performance under one or more of the measures set out below relative to the
performance of one or more other corporations or indices.

“Performance Criteria” means the following business criteria (or any combination
thereof) with respect to one or more of the Company, any Participating Company
or any division or operating unit thereof:

 

  (i) pre-tax income;

 

  (ii) after-tax income;

 

  (iii) net income (meaning net income as reflected in the Company’s financial
reports for the applicable period, on an aggregate, diluted and/or per share
basis);

 

  (iv) operating income;

 

  (v) cash flow;

 

  (vi) earnings per share;

 

  (vii) return on equity;

 

  (viii) return on invested capital or assets;

 

  (ix) cash or funds available for distribution;

 

  (x) appreciation in the fair market value of the Common Stock;

 

  (xi) return on investment;

 

  (xii) total return to shareholders (meaning the aggregate Common Stock price
appreciation and dividends paid (assuming full reinvestment of dividends) during
the applicable period);

 

  (xiii) net earnings growth;

 

  (xiv) stock appreciation (meaning an increase in the price or value of the
Common Stock after the date of grant of an award and during the applicable
period);

 

  (xv) related return ratios;

 

  (xvi) increase in revenues;

 

  (xvii) net earnings;

 

  (xviii) changes (or the absence of changes) in the per share or aggregate
market price of the Company’s Common Stock;

 

  (xix) number of securities sold;

 

A-1



--------------------------------------------------------------------------------

  (xx) earnings before any one or more of the following items: interest, taxes,
depreciation or amortization for the applicable period, as reflected in the
Company’s financial reports for the applicable period;

 

  (xxi) total revenue growth (meaning the increase in total revenues after the
date of grant of an award and during the applicable period, as reflected in the
Company’s financial reports for the applicable period);

 

  (xxii) the Company’s published ranking against its peer group of real estate
investment trusts based on total shareholder return;

 

  (xxiii) funds from operations;

 

  (xxiv) same-store sales from period to period;

 

  (xxv) objectively determinable capital deployment;

 

  (xxvi) realized gains on assets; and

 

  (xxvii) objectively determinable expense management.

Performance goals may be absolute amounts or percentages of amounts or may be
relative to the performance of other companies or of indexes, and may be on an
aggregate, per-share or other similar basis.

To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the Performance goals, for each
fiscal year of the Company, there shall be objectively determinable adjustments,
as determined in accordance with GAAP, to any of the Performance Criteria
described above for one or more of the items of gain, loss, profit or expense:
(A) determined to be extraordinary or unusual in nature or infrequent in
occurrence, (B) related to the disposal of a segment of a business, (C) related
to a change in accounting principle under GAAP, (D) related to discontinued
operations that do not qualify as a segment of a business under GAAP, and
(E) attributable to the business operations of any entity acquired by the
Company during the fiscal year.

 

A-2